Citation Nr: 1131085	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right hand index finger injury.

4.  Entitlement to service connection for a low back disability, claimed as lumbar disc disease.

5.  Entitlement to a rating higher than 20 percent for posttraumatic arthritis of the right ankle (a right ankle disability).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, May 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified in a hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issues of service connection for bilateral hearing loss, tinnitus, and a low back disability, a rating higher than 20 percent for a right ankle disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have residuals of a right hand index finger injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hand index finger injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

During the December 2010 hearing before the undersigned, the Veteran testified that a bottle weighing approximately 1,000 pounds was dropped on his hand in service.  Hearing transcript at 3.  Indeed, a service treatment report from May 1985 indicated the Veteran's complaints of trauma to the right hand index finger.  At that time, a physical examination revealed edema to the most distal joint space of the right hand index finger with a contusion.  However, X-ray results indicated no evidence of fracture or dislocation.  The finger was immobilized with a splint and the Veteran was advised against using the right hand.  

By all indications, this injury appeared to be resolved as there was no further record in the Veteran's service treatment reports of any subsequent complaints of, or treatment for, residuals of a right hand index finger injury.  Indeed, a separation report of medical examination from September 1988 indicated a normal clinical evaluation of his upper extremities, including strength and range of motion.  The Veteran did indicate, in an associated report of medical history, that he had swollen or painful joints and broken bones.  However, the Veteran did not specify that this included his right hand index finger.  Instead, he identified his left knee and his right ankle as the sources of his joint and bone problems.

The service treatment records, as a whole, provide some evidence against the Veteran's claim as they tend to show no residuals of injury of the right hand index finger in service.  Indeed, the isolated instance of treatment for a right index finger injury in service was not shown to be chronic as evidenced by subsequent service treatment records indicating an injury that had been resolved.  38 C.F.R. § 3.303(b).

Of record are the Veteran's statements, which are credible, that he has constant pain and swelling of his right hand index finger.  He also testified, during the December 2010 hearing, that he has had "problems since service" with his right hand.  Hearing transcript at 10.  However, the only mention of this condition in his medical reports of record is in a September 2009 note.  At that time, the Veteran advised the health care professional that he injured his right hand in service and had intermittent pain.  There is no indication, after the September 2009 note that there had been any additional complaints of, or treatment for, a right hand index finger disability other than his lay statements during the hearing.  As such, the absence of repeated, documented complaints (other than the one time mention of intermittent right hand pain and his lay statement during the December 2010 hearing) weighs against the claim that residuals of a right hand index finger disability, first documented in September 2009, over two decades after separation, is related to service on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Also in this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Importantly, in this case, there is no evidence of record, to include the Veteran's VA outpatient treatment reports, of a current right hand index finger disability or residuals of an injury from service.  Since the record is absent for any objective evidence that the Veteran currently has a right hand index finger disability, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1131.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a right hand index finger disability during the claims period, that holding is inapplicable.

To the extent that the Veteran contends that he currently has a right hand index finger disability and that this condition is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a right hand index finger condition and the relationship between his claimed disability and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent evidence of the diagnosis or cause of the claimed disability.

With regard to any statement the Veteran may have made regarding the question of whether he has a right hand index finger disability, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of medical evidence regarding a current right hand index finger disability.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for residuals of a right hand index finger injury, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with the appropriate notice in a letter dated in July 2009.  As such, the Veteran has received notice as to the information and evidence needed to substantiate his claim for service connection for a right hand index finger disability.  This letter also notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, there is no competent evidence that the Veteran has a right hand index finger disability during any time period on appeal.  Although the Veteran asserts that he had this condition in service or at least symptoms of pain as a result of his inservice injury, the record is absent for any evidence of persisting or recurring symptoms of the injury, either during active service or during any period of time encompassed by the Veteran's claim.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.  For that matter, there is no competent evidence of record of any association between the Veteran's claimed condition and his service.

Stated another way, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a diagnosis or a nexus between a claimed disability and service (as in this case) would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

Entitlement to service connection for residuals of a right hand index finger injury is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA is required to assist the appellant in developing his claim.  
38 U.S.C.A. § 5103A(b)(1).  And, insofar as records from a Federal department agency, or other appropriate entity, may aid in the development of the Veteran's claim, VA must attempt to obtain these records until it is reasonably certain they do not exist or that any further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

During the December 2010 hearing before the undersigned, the Veteran indicated that there are outstanding medical records associated with his treatment for his service-connected right ankle disability.  Hearing transcript at 12.  Thus, upon Remand, all VA outpatient treatment reports pertaining to the Veteran's right ankle disability from December 2010, forward, should be obtained and associated with the claims file.

In addition, the Veteran indicated that his right ankle condition seemed to be getting worse since his last VA examination.  Id. at 13.  Indeed, the Veteran's most recent VA examination of record of his right ankle disability is February 2009.  

The Court has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Given the foregoing, on Remand, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected right ankle disability.

In addition, whether TIDU is warranted is an issue inextricably intertwined with the issue of whether the Veteran is entitled to an evaluation in excess of 20 percent disabling for a right ankle disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any Board action on the issue of TDIU, at this juncture, would be premature.  Hence, a remand of this matter for this reason is warranted, as well.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

In this case, the most recent VA audiology examination from December 2009, while indicating normal puretone thresholds, also indicated Maryland CNC speech recognition testing at 88 percent, bilaterally.  As such, the Veteran has a current hearing loss disability for VA compensation purposes.

However, when asked to opine as to the etiology of the Veteran's hearing loss and tinnitus, the examiner stated, "[i]t is less likely than not that this patient's hearing loss and tinnitus [are] due to noise exposure suffered in the military."  The examiner explained her medical conclusion by indicating that a "[r]eview of [the Veteran's claims] file does not reveal any change in hearing sensitivity from his enlistment to his separation physical."  This statement is indeed inaccurate.

In fact, the audiometric results shown on separation in September 1988 indicated a decrease in acuity in both ears across many threshold levels, when compared to in-service hearing tests in December 1983 and November 1984.  These acuity decreases were not addressed by the December 2009 VA examiner.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Thus, some loss in hearing sensitivity was indicated at discharge, invalidating the basis for the December 2009 examiner's conclusions.  Moreover, the audiometric results shown on separation indicated a decrease in acuity in both ears across many threshold levels, when compared to in-service hearing tests.  This decrease was not addressed by the VA examiner.  Further, the tinnitus claim was denied based on the absence of evidence showing change in hearing acuity in service, which, as just noted, appears to be a factually flawed premise.  Thus, a new opinion should be obtained that addresses these points.

With respect to the Veteran's claim for service connection for a back disability, the Board notes that initially, the Veteran filed a claim for a back disability in January 2007.  Subsequently, in his August 2007 notice of disagreement, he asserted that his back disability is secondary to his service-connected right ankle disability.

The Veteran was afforded a VA examination of his back in February 2008.  At that time, the Veteran was diagnosed with mild degenerative disc disease at L5-S1.  With respect to the etiology of the Veteran's back disability, the examiner opined that the "back condition is most likely not secondary to his ankle condition.  Additionally his back condition is more likely than not unrelated to his injury while in the service."  The VA examiner explained that the Veteran had a lumbar strain while in service but that he currently has "age appropriate degenerative changes in his lumbar spine."  

Of significance, however, the examiner did not directly address the issue of aggravation and whether any increase in severity of the Veteran's back disability was proximately due to or the result of a service-connected disease or injury, or not due to the natural progress of the non-service-connected disease.

As discussed above, once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, an addendum opinion from the February 2008 VA examiner should be obtained regarding the etiology of the low back disability, and whether any back disability is aggravated by the Veteran's service-connected disabilities.  In the alternative, if the February 2008 VA examiner is unavailable, the Veteran should be afforded another VA examination of his spine to address the above.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment reports (from December 2010, forward) pertaining to his service-connected right ankle disability and associate them with the claims file.

If no records are available, a negative response should be associated with the claims file along with the efforts to obtain such records.

2. Schedule the Veteran for another VA examination to ascertain the current severity and manifestations of his right ankle disability to include ankylosis, and whether limitation of motion is moderate or marked.  Conduct all testing and evaluation needed to make this determination.  The claims file (including the most recent treatment reports obtained by the RO, if any) must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner should also comment on the Veteran's current level of social and occupational impairment due to his right ankle disability, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

In addition, the examination report should include any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  A rationale of all opinions provided should be discussed.

3. Schedule the Veteran for a VA audiological examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The examiner should note any functional impairment caused by the Veteran's hearing loss and tinnitus disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss and tinnitus, if any, had onset in service, or were caused or aggravated by the Veteran's active military service.  In so doing, the examiner should specifically address the change in audiometric data throughout the Veteran's service, as noted above.

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond. 

4. Request that the examiner who conducted the February 2008 VA examination review the claims file and provide an addendum to determine whether the Veteran's low back disability is related to his service-connected disabilities, specifically, his service- connected right ankle disability.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required).  The examiner is to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities, to include his service-connected right ankle disability?  The examiner should identify the baseline level of severity of the low back disability, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the low back disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

A complete rationale is required for the opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

If the February 2008 VA examiner is no longer available, the claims file should be reviewed by another VA examiner for medical the opinions as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

5. Then, readjudicate the Veteran's claims, including the claim for entitlement to TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


